DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               TERRY MOORE,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2992

                           [February 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Tim Bailey, Judge; L.T. Case No. 09-21764 CF10A.

    Antony P. Ryan, Director, and Paul O'Neil, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.